DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sortirpoulou et al. (PG Pub 2016/0053671) in view of Graham et al. (PG Pub 2018/0087447) and Nevinger (USPN 6,460,506).

Regarding claim 1, Sortirpoulou teaches a prechamber spark plug (figures 1 and 2, element 2) for an internal combustion engine (figure 1, element 1), comprising: 
a body (figure 2, element 23) with an external thread at its front end for screwing the prechamber spark plug into the internal combustion engine (figure 2, element 25; paragraph 81); 
the external thread has a center line (figure 2, element 33) and begins with a thread (figure 2, top of 25 next to 28), the thread start is located at a first circumferential position (paragraph 81, last sentence; 
the body has a passage in which an insulator is fastened (figure 2, element 17 is the insulator, element 30 is the passage) and a center electrode protrudes from the front end of the insulator (figure 2, element 18; paragraph 82; the front end of the insulator is recognized to be on the same end as the front end of the body as previously recited; see MPEP 2173.05(e)); 
at the front end of the body, a prechamber-forming cap is provided which delimits a prechamber (figure 2, element 26; paragraph 82) and shields the center electrode from a combustion chamber of the internal combustion engine (paragraph 82) after the prechamber spark plug has been installed in the internal combustion engine (paragraph 81 and 82); 
the cap has at least one opening (figure 2, elements 31, 32, 34, and 35; paragraphs 83-85), which is oriented obliquely to the center line of the external thread (figure 2, elements 34 and 35; paragraph 85) and permits a gas exchange between the prechamber and the space outside the prechamber (paragraph 85), the opening is located at a second circumferential position (figure 2 shows the circumferential positions of 34), at least one ground electrode (figure 2, element 21) is connected to the body in an electrically conductive fashion (figures 18 and 24, elements 21 and 23 are connected; these show the structure that is not shown in figure 2; paragraph 81) and forms a spark gap with the center electrode (figure 2, element 22), and the ground electrode is located at a third circumferential position (figure 2 shows the circumferential position of 21), wherein the second circumferential position of the opening, the third circumferential position of the ground electrode, and the first circumferential position of the thread start have a predefined circumferential orientation in relation to one another (figures 2, 18, and 24, see location of 21 in all three, and the location of 21 compared to the locations of 34 in figure 2; paragraph 81, the last sentence describes that there is a requirement that the entire spark plug be oriented in the main combustion chamber in a proper predefined relationship meaning that the circumferential positions of the opening, the ground electrode, and the thread start would have a predetermined circumferential orientation.).

Sortirpoulou is silent on the prechamber-forming cap being welded to the front end of the body and the thread start being at the front end of the body.

Graham teaches a prechamber-forming cap being welded to the front end of the body (paragraphs 2 and 27; figure 5, elements 118 and 120).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to use the method of welding, as taught by Graham, to attach the prechamber-forming cap to the body, as taught by both Sortirpoulou and Graham, since doing so would be an example of using a known technique to improve similar products in the same way.  In this case, Graham teaches welding a prechamber cap on the body portion of a fuel injector; however, the same resistance or friction welding methods would be applicable when attaching the prechamber cap of Sortirpoulou during the manufacturing process.  Even though a spark plug is not equivalent to a fuel injector when being used in the engine, similar known manufacturing methods would be obvious to use for both products and, specifically, for the prechambers of both products.  

Nevinger teaches a prechamber spark plug with the thread start being at the front end of the body (figure 2, element 54 is at the front end of 40; column 3, lines 1-7).  

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to use the starting location of the threads on the front end of the body, as taught by Nevinger, to attach the prechamber spark plug to the cylinder, as taught by both Sortirpoulou and Nevinger, since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, by not having threads on the prechamber forming cap, the designer of the spark plug would be able to assemble the spark plug in after the threads were formed on the body of the spark plug, allowing for the thread start to be placed in a variety of specific positions and optimized for the intended use of the spark plug.  

Regarding claim 3, Sortirpoulou teaches the prechamber spark plug according to claim 1, wherein the body has an end surface extending transversely to the center line (figure 2, see the surface where 23 and 26 meet) or has a step formed onto the body, which contains a groove into which the ground electrode is inserted (not required, however for reference, figure 11, element 26 teaches this groove on the left side of the figure and has a step in element 26 on the right side of the figure; figure 11 would be an obvious alternative to figure 2).

Regarding claim 4, Sortirpoulou teaches the prechamber spark plug according to claim 1, wherein the cap has at least two openings whose orientation differs with regard to an angle (paragraph 87; figures 28 and 29 show examples of this feature) and/or with regard to a spacing distance of their center lines relative to the center line of the external thread (not required, however paragraph 87 teaches this).

Regarding claim 8, Sortirpoulou teaches the prechamber spark plug according to claim 1, wherein the passage, when viewed from the back to the front, widens at a point situated between the annular seat surface for the insulator and the front end of the insulator (see annotated figure 2 above; the front end of the insulator is recognized to be on the same end as the front end of the body as previously recited; see MPEP 2173.05(e)).

Regarding claim 9, Sortirpoulou teaches the prechamber spark plug according to claim 1, further comprising the following additional features: 
the prechamber can be divided into a front part and a back part by an imaginary dividing plane, which extends perpendicular to the center line of the external thread at the end surface of the center electrode that protrudes out from the insulator; 
the front part of the prechamber is situated on the side of the dividing plane oriented toward the front end of the prechamber spark plug (the front end of the prechamber spark plug is recognized to be on the same end as the front end of the body as previously recited; see MPEP 2173.05(e)); 
the back part of the prechamber is situated on the side of the dividing plane oriented toward the back end of the prechamber spark plug (the back end of the prechamber spark plug is recognized to be 
the volume of the back part of the prechamber is greater than the volume of the front part of the prechamber (paragraph 122; this is taught by figures 25-27, which are just a further explanation of the structure of figure 2).

Regarding claim 10, Sortirpoulou teaches a set of prechamber spark plugs (figures 1 and 2, element 2; paragraph 80) for an internal combustion engine (figure 1, element 1), the set of prechamber spark plugs comprises 
a plurality of prechamber spark plugs (paragraph 80), each having a respective body (figure 2, element 23) with an external thread at its front end (figure 2, element 25) for screwing the prechamber spark plug into the internal combustion engine (paragraph 81), at least one ground electrode is connected to the body in an electrically conductive fashion (figures 18 and 24, elements 21 and 23 are connected; these show the structure that is not shown in figure 2; paragraph 81), and a prechamber-forming cap (figure 2, element 26; paragraph 82); 
the body of each has a passage in which an insulator is fastened (figure 2, element 17 is the insulator; element 30 is the passage) and a center electrode protrudes from a front end of the insulator (figure 2, element 18; paragraph 82; the front end of the insulator is recognized to be on the same end as the front end of the body as previously recited; see MPEP 2173.05(e)); 
the external thread of each has a center line (figure 2, element 33) and begins at a thread start (figure 2, see top of 25 next to 28), the thread start is located at a first circumferential position (paragraph 81, last sentence; there is a requirement that the pre-chamber unit is in proper relation to the main combustion chamber, therefore, the thread start circumferential position would be based on this requirement); 
at the front end of the body of each, the prechamber-forming cap delimits a prechamber (figure 2, element 26; paragraph 82) and shields the center electrode from a combustion chamber of the internal 
the cap of each has at least one opening (figure 2, elements 31, 32, 34, and 35; paragraphs 83-85) respectively oriented obliquely relative to the center line of the external thread (figure 2, elements 34 and 35; paragraph 85) and permits a gas exchange between the prechamber and a space outside the prechamber (paragraph 85), the opening is located at a second circumferential position (figure 2 shows the circumferential positions of 34), and the ground electrode is located at a third circumferential position (figure 2 shows the circumferential position of 21),
wherein for all of the prechamber spark plugs of the set (paragraph 78 second sentence; paragraph 80, first sentence), the second circumferential position of the opening,  the third circumferential position of the ground electrode, and the first circumferential positon of the thread start have a predefined circumferential orientation in relation to one another (figures 2, 18, and 24, see location of 21 in all three, and the location of 21 compared to the locations of 34 in figure 2; paragraph 81, the last sentence describes that there is a requirement that the entire spark plug be oriented in the main combustion chamber in a proper predefined relationship meaning that the circumferential positions of the opening, the ground electrode, and the thread start would have a predetermined circumferential orientation.).

Sortirpoulou is silent on the prechamber-forming cap being welded to the front end of the body and the thread start being at the front end of the body.

Graham teaches a prechamber-forming cap being welded to the front end of the body (paragraphs 2 and 27; figure 5, elements 118 and 120).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to use the method of welding, as taught by Graham, to attach the prechamber-forming cap to the body, as taught by both Sortirpoulou and Graham, since doing so would be an example of using a known technique to improve similar products in the same way.  In this case, Graham teaches welding a prechamber cap on the body portion of a fuel injector; however, the same resistance or friction welding 

Nevinger teaches a prechamber spark plug with the thread start being at the front end of the body (figure 2, element 54 is at the front end of 40; column 3, lines 1-7).  

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to use the starting location of the threads on the front end of the body, as taught by Nevinger, to attach the prechamber spark plug to the cylinder, as taught by both Sortirpoulou and Nevinger, since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, by not having threads on the prechamber forming cap, the designer of the spark plug would be able to assemble the spark plug in after the threads were formed on the body of the spark plug, allowing for the thread start to be placed in a variety of specific positions and optimized for the intended use of the spark plug.  

Regarding claim 11, Sortirpoulou teaches an internal combustion engine (figure 1, element 1; paragraph 78) comprising 
a plurality of combustion chambers (paragraph 78, second sentence; figure 1, element 3) and the set of prechamber spark plugs of claim 10 (figure 2, element 2), into each combustion chamber (figure 1, element 3), 
a respective conduit feeds (figure 1 element 7; paragraph 78) and a prechamber spark plug (figure 1, element 2) from the set of prechamber spark plugs (paragraph 80, first sentence) having a prechamber-forming cap protrudes (figure 1, see protrusion of element 13; paragraph 121), 
the prechamber-forming cap has at least one opening that connects the prechamber to the combustion chamber (figure 2, elements 31, 32, 34, and 35; paragraphs 83-85), 
.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sortirpoulou et al. (PG Pub 2016/0053671) in view of Graham et al. (PG Pub 2018/0087447) and Nevinger (USPN 6,460,506) as applied to claim 1 above, and further in view of Kraus et al. (PG Pub 2014/0196684).

Regarding claim 5, Sortirpoulou teaches the prechamber spark plug according to claim 1, further comprising the following additional features: 
an annular seat surface for the insulator is provided in the passage of the body (see annotated figure 2 below); and 
an end surface provided at an end of the passage of the body (figure 2, the surface where 23 meets 26).


    PNG
    media_image1.png
    732
    722
    media_image1.png
    Greyscale


Sortirpoulou is silent as to the prechamber spark plug comprising the following additional features:
the passage narrows forward of the seat surface at the end surface, when viewed from the back end to the front end; and 
the ground electrode is connected to the end surface, with or without a groove, and extends in a straight line that is perpendicular to the center line.

Kraus teaches a prechamber spark plug comprising a passage that narrows forward of the seat surface at the end surface, when viewed from the back end to the front end (figure 5d, at element 7; paragraphs 66-67); and 
the ground electrode is connected to the end surface, with or without a groove, and extends in a straight line that is perpendicular to the center line (figure 5d, ground electrode 5 is connected at 8 to 7 perpendicular to the centerline; paragraph 67).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to combine the narrowing passage of the seat surface at the end surface of Kraus with the prechamber spark plug of Sortirpoulou since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, being able to attach the ground electrode at 8 to the narrowed passage at 7 in Kraus allows the ground electrode to be substantially parallel to the central electrode and advantageously have a larger electrode area, as stated in paragraph 70 of Kraus.  

Regarding claim 6, Sortirpoulou teaches the prechamber spark plug according to claim 5, wherein the front end of the insulator protrudes forward beyond the seat surface into the prechamber (see annotated figure 2 above; the front end of the insulator is recognized to be on the same end as the front end of the body as previously recited; see MPEP 2173.05(e)).  

Sortirpoulou does not explicitly teach that the front end of the insulator is spaced apart from the body by a spacing distance of at least 1.2 mm extending in the circumference direction.  However, based on the defined dimensions of the prechamber spark plug in figure 34 as described in paragraphs 125-127, it would be obvious one of ordinary skill in the art that the prechamber spark plug of Sortirpoulou, as shown in figure 2 as annotated above, has the front end of the insulator spaced apart from the body by a spacing distance of at least 1.2 mm extending around the entirety of the front end of the insulator in the circumferential direction.  It is reasonable to assume that figures 2 and 34 of Sortirpoulou are somewhat to scale since paragraph 82 states that the prechamber spark plug of figure 34 is an obvious alternative embodiment to the prechamber spark plug in figure 2.  Please note that the dimension of at least 1.2mm is being measured in the radial direction from the front of the insulator to the interior of the body, and that dimension extends around the entire circumference of the insulator so that the radial dimension is greater than 1.2mm no matter where on the circumference it is being measured from.  

Therefore, it would have been obvious as of the effective filing date of the invention for one of ordinary skill in the art to space the front end of the insulator from the body of the prechamber spark plug by at least 1.2mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 7, the modified device of Sortirpoulou teaches the prechamber spark plug according to claim 5.  Sortirpoulou is silent as to the prechamber spark plug narrows in the passage, when viewed from the back to the front, at a point that is a constriction situated forward of the annular seat surface for the insulator and the ground electrode .

Kraus teaches a spark plug that narrows in the passage, when viewed from the back to the front, at a point that is a constriction situated forward of the annular seat surface for the insulator and the ground electrode (figures 5c and 5d, see the narrowing of the passage at element 7).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to combine the narrowing passage of the seat surface at the end surface of Kraus with the prechamber spark plug of Sortirpoulou since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, being able to attach the ground electrode at 8 to the narrowed passage at 7 in Kraus allows the ground electrode to be substantially parallel to the central electrode and advantageously have a larger electrode area, as stated in paragraph 70 of Kraus.  

Response to Arguments
Applicant’s arguments, see pages 7-9, filed January 21, 2021, with respect to the rejection of claims 1 and 10 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of reconsideration of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304.  The examiner can normally be reached on Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Susan E Scharpf/Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747